    Case 6:21-cv-00005-JRH-CLR Document 16 Filed 08/13/21 Page 1 of 6



                IN THE UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF GEORGIA
                                 STATESBORO DIVISION


                                             •k
UNITED STATES OF AMERICA,
                                             *


        Plaintiff,
                                              ■k



               V.                             *                          CV    621-005
                                              k



LORENZO BADGER, SR.; LORENZO
BADGER, doing business as BMC
Transport; and ENTERPRISE
BANK of SOUTH CAROLINA,

        Defendants.




                                        ORDER




        Before the Court is the United States of America's motion for


default       judgment      against    Lorenzo Badger,             Sr.        ('"Mr.   Badger")    and

Lorenzo       Badger    doing   business        as    BMC    Transport            ("BMC") .       (Doc.

15. )     Neither      of    these    Defendants        have       answered,           appeared,     or

otherwise defended this               action.        For the       following reasons,              the

motion is granted.




                                       I.   BACKGROUND


        The    United       States    brought        this    action       to       collect    unpaid

employment and unemployment taxes assessed against Mr.                                    Badger and

BMC and for a declaratory judgment that its tax lien is valid and

enforceable against Mr.               Badger with respect to his                       real property

in Screven County,           Georgia.       (Compl. ,       Doc.    1,           1-2. )
   Case 6:21-cv-00005-JRH-CLR Document 16 Filed 08/13/21 Page 2 of 6



     As of January 14, 2021, which is approximately when this

action was filed, Mr. Badger as sole proprietor of BMC owed the

United States $162,107.49.         (Id. SI3I 6, 16.)      This amount is a total

of assessments dating back to July of 2010 plus interest and

penalties.       (Id. SISI 12, 16.)    By June 22, 2021, Mr. Badger owed

$184,233.23.        (Doc.   15-2.)     As   a   result      of    Mr.    Badger's    tax

liabilities, a lien arose on his property pursuant to 26 U.S.C. §§

6321 and 6322.        The lien at issue in this case pertains to Mr.

Badger's property located at 466 Shady Lane, Sylvania, Georgia.

(Id. ^ 17.)

        Mr. Badger acquired title to the Shady Lane property on July

23, 2004 and recorded his warranty deed with the Clerk of Superior

Court of Screven County on July 26, 2004.                   (Id. SI 20.)      On July

23, 2004, Mr. Badger also mortgaged the property to Enterprise

Bank,    which   recorded    its   security     deed   in    the    Screven    County

records on July 26, 2004.            (Id. SI 21.)      On March 21, 2011, the

Secretary of the Treasury filed a notice of federal tax lien with

the Screven County Clerk for the assessments described above.                       (Id.

SISI 6, 16, 22.)     On April 18, 2011, Mr. Badger and Enterprise Bank

executed    another     promissory     note     secured      by    the    Shady     Lane

property, evidence of which           was recorded in the Screven County

records that same day.        (Id. SI 23.)

        Mr. Badger defaulted on the mortgage.          (Id. SI 24.)        Enterprise

Bank foreclosed on the Shady Lane property on May 1, 2012, but the
     Case 6:21-cv-00005-JRH-CLR Document 16 Filed 08/13/21 Page 3 of 6



Internal   Revenue   Service   was   not    provided       notice   of the   non-

judicial sale through which the property sold. (Id. SII 24-25.)

Enterprise Bank and Mr. Badger entered into a lease in December of

2013 to allow Mr. Badger to reside at the Shady Lane property.

(Id. SI 26.) On January 13, 2016 the parties executed a contract of

sale requiring Mr. Badger to pay installments to Enterprise Bank

until the full amount owed was satisfied, at which point he would

regain title to the property.          (Id. SI 27.)          The United States

alleges that the failure to provide it with notice of the non-

judicial sale means that its lien was not extinguished.                (Id. SI 25

(citing 26 U.S.C. § 7425(c)(1)).)          On June 18, 2020, the Secretary

of the Treasury refiled its notice of federal tax lien in Screven

County pursuant to 26 U.S.C. §§ 6323(f) and (g).               (Id. SI 28.)

      The United States filed this lawsuit to obtain a judgment on

the tax assessments and a declaratory judgment that its tax lien

is   valid,   enforceable,   and   attaches    to    Mr.    Badger's   property,

including the Shady Lane property.          The United States sent waivers

of service of process on March 1, 2021.               Enterprise Bank waived

service of process on March 8, 2021 and answered on April 30, 2021.

Mr. Badger and BMC waived service of process on March 9, 2021 but

have not answered or otherwise defended.            The Clerk entered default


against Mr. Badger and BMC on May 4, 2021.
   Case 6:21-cv-00005-JRH-CLR Document 16 Filed 08/13/21 Page 4 of 6



                            II. LEGAL STANDARD


     Under   Federal Rule of Civil Procedure                 55(b),          court may

enter default judgment against a defendant when (1) both subject

matter and personal jurisdiction exist, (2) the allegations in the

complaint    state   a   claim   against    the     defendant,         and    (3)   the

plaintiff    shows   the   damages     to   which      it    is   entitled."        Senn

Brothers, Inc. v. Heavenly Produce Palace LLC, No. CV 119-196,

2020 WL 2115805, at * 1 (S.D. Ga. May 4, 2020) (citing Pitts ex

rel. Pitts V. Seneca Sports, Inc., 321 F. Supp. 2d 1353, 1356-58

(S.D. Ga. 2004)).        Final judgment is appropriate so long as ''the

pleadings    state   a   substantive    cause     of     action      and   contain     a

sufficient basis to support the relief sought."                      Kennedy v. NILA

Invs., LLC., No. 2:19-cv-090, 2020 WL 3578362, at *1 (S.D. Ga.

July 1, 2020) (citing Tyco Fire & Sec., LLC v. Alcocer, 218 F.

App'x 860, 863 (11th Cir. 2007)).

     Further,    a   "defaulted    defendant        is      deemed    to   admit     the

plaintiff s well-pleaded allegations of fact" set forth in the

complaint.    Surtain v. Hamlin Terrace Found., 789 F.3d 1239, 1245

(11th Cir. 2015) (quoting Cotton v. Mass. Mut. Life Ins. Co., 402

F.3d 1267, 1278 (11th Cir. 2005)); Eagle Hosp. Physicians, LLC v.

SRG Consulting, Inc., 561 F.3d 1298, 1307 (11th Cir. 2009) ("A

defendant, by his default, admits the               plaintiffs          well-pleaded

allegations of fact, is concluded on those facts by the judgment.
      Case 6:21-cv-00005-JRH-CLR Document 16 Filed 08/13/21 Page 5 of 6



and    is   barred    from    contesting    on   appeal   the   facts     thus

established." (internal quotations and citation omitted)).



                       III. JURISDICTION AND VENUE


       The Court has subject matter jurisdiction to hear this case

under 28 U.S.C. §§ 1340 and 1345.           Venue is proper here under 28

U.S.C. §§ 1391 and 1396 because the tax liabilities accrued in

Screven County, Georgia, which is within the Southern District of

Georgia.




                               IV. DISCUSSION


       A tax assessed by the Internal Revenue Service ('"IRS") is

presumed valid when supported by an IRS Form 4340, Certificate of

Assessments, Payments, and Other Specified Matters.              See United

States V. White, 466 F.3d 1241, 1248 (11th Cir. 2006).              Once the

United States has established this presumption, the burden is on

the taxpayer to show that the assessment is "'arbitrary and without

foundation."      Olster v. Comm^r, 751 F.2d 1168, 1174 (11th Cir.

1985).

       The United States submitted the Form 4340s encompassing the

assessments at issue.        (Doc. 15-1.)   They are helpfully summarized

in the declaration of Revenue Officer Michael Culpepper and total

- as of June 22, 2021 - $184,233.23 including credits, payments,

and abatements.       (Doc. 15-2,       7, 11.)    Having presented these
   Case 6:21-cv-00005-JRH-CLR Document 16 Filed 08/13/21 Page 6 of 6



forms, the United States is entitled to default judgment for the

$184,233.23 plus interest pursuant to 26 U.S.C. §§ 6621 and 6622.

     The Complaint also states a claim for a declaratory judgment

that the United States' tax lien is valid and enforceable against

Mr. Badger and BMCs interest - whatever it may be - in the Shady

Lane property.    The lien arose pursuant to 26 U.S.C. § 6321, and

according to the Complaint, no notice was provided to the United

States sufficient to discharge the lien under 26 U.S.C. § 7425.

Therefore, default judgment on Count II of the Complaint is also

appropriate.




                             V.   CONCLUSION


        Upon the foregoing, the    United States' motion for default

judgment (Doc. 15) is GRANTED.        The Clerk is directed to ENTER

JUDGMENT in favor of the United States in the amount of $184,233.23

against Mr.    Badger and   BMC Transport and declaring the United

States' lien on all of Mr. Badger's Screven County property and

his rights in property, including the property located at 466 Shady

Lane, Sylvania, Georgia, valid and enforceable against him.

     ORDER ENTERED at Augusta, Georgia this               day of August,

2021.




                                         J.'vRAMDAL Hfl^L, CHIEF JUDGE
                                         UNITE^ STATES DISTRICT COURT
                                        SOUTHERN   DISTRICT OF GEORGIA
